                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

Devion Gentry,                                  )
      Plaintiff,                                )
                                                )
V.                                              )                  l;17cv766(LO/IDD)
                                                )
Virginia Department of Corrections, et aL, )
       Defendants.                         )

                                  MEMORANDUM OPINION


       Devion Gentry, a Virginia inmate proceeding pro re,has filed a complaint, pursuant to 42

U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act("RLUIPA"),

alleging that his rights were violated when officers at the Nottoway Correctional Center forcibly

shaved his beard. Dkt. No. 1. Defendants have filed a Second Motion for Summary Judgment,

along with a supporting brief, exhibits, and the notice required by Roseboro v. Garrison. 528

F.2d 309(4th Cir. 1975)and Local Rule 7K. Dkt. Nos. 27-29. Plaintiff filed an unverified

general objection to defendants' motion, however, his complaint is verified.' Dkt. Nos. 1,35.

For the following reasons, defendants' Motion for Summary Judgment will be granted and this

matter will be dismissed.


                                                I.


       The record on summary judgment establishes the following. On July 7,2016, plaintiff

was transferred into Virginia Department of Corrections("VDOC")custody and the intake

process took place at Nottoway Correctional Center("NCC"). Defs.' MSJ,Bateman Aff.f 4.




      '"[A] verified complaint is the equivalent ofan opposing affidavit for summary
judgment purposes, when the allegations contained therein are based on personal knowledge.'
Williams v. Griffin. 952 F.2d 820, 823(4th Cir. 1991)(citations omitted).
